 

IN THE UNI'I`ED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
ZACHARY SIMONOFF, ) CASE NO. 1:17 CV 2574
as Guardian for Fourough Bakhtiar, )
)
Plaimifr, )
)
v ) JUDGE DONALD C. NUGENT
)
) MEMORANDUM OPINION
MEDHI SAGHAFI, M.D., et al., ) AND ORDER
)
Defendants. )

This matter is before the Court on the Combined Motion for Attomey Fees, Costs and
Sanctions filed by Plaintiff, Zachary Simonoff (“Mr. Simonoff”), as Guardian for Fourough
Bakhtiar (“Mrs. Saghafi”). (Docket #85.) Mr. Sirnonoff argues that the Saghafi Defendants -
Medhi Saghafi; Mehdi Saghafl, M.D., lnc.; Mehdi Saghafi, M.D., lnc. Proflt-Sharing Plant &
Trust U/A Dated~ January 13, 1975; and, Mehdi Saghaii M.D., lnc. Proflt-Sharing Money
Purchase Plan U/A Dated January 13, 1975 - together with Counsel, Charles V. Longo, caused
Mr. Simonoff to incur significant expense in forcing the Saghafi Defendants’ compliance with
Qualifled Domestic Relations Orders (“QDROs”) issued by the Cuyahoga County Court of
Common Pleas Domestic Relations Division (“the Domestic Relations Court”). Further, Mr.
Simonoff asserts that the Saghafi Defendants and Counsel raised frivolous defenses and asserted
frivolous and meritless claims against Mr. Simonoff in their Counterclaim, causing further

litigation expense without justification

 

 

I. Factual and Procedural Background.

Mr. Simonoff filed the instant lawsuit on December ll, 2017 against the Saghafi
Defendants and Franklin Templeton Investor Services LLC, seeking to enforce QDROS issued by
the Domestic Relations Court, which ordered the distribution of certain marital assets to Mrs.
Saghafi from the Mehdi Saghafi, M.D., lnc. Proflt-Sharing Plant & Trust U/A Dated January 13,
1975 and the Mehdi Saghafi M.D., lnc. Proflt-Sharing Money Purchase Plan U/A Dated January
13, 1975.

ln their Amended Answer and Counterclaim, the Saghafi Defendants alleged conversion
and fraud against Mr. Simonoff (Counts I and H), asserting he converted assets and funds
rightfully owned by Dr. Saghafl through the Guardianship and ignored his duties and obligations
as Guardian in order to defraud Dr. Saghafi. The Saghafx Defendants asked the Court to enter a
declaratory judgment (Count IH), finding (a) that the Cuyahoga County Court of Common Pleas
Domestic Relations Court lacked personal jurisdiction over Mrs. Saghafl in the Divorce Case, as
it proceeded based on the alleged intentional misrepresentations of Mr. Simonoff that Mrs.
Saghafi was competent; (b) that all judgment entries issued in the Divorce Action were void; (c)
that the QDRO was void and unenforceable; (d) that the Guardianship had no right or interest in
the Pension or Proflt Sharing Funds owned by or held for the benefit of Dr. Sagbafi; and, (e) that
the Saghafi Defendants were entitled to all attorney fees, costs and expenses incurred The
Saghafi Defendants asserted that the Domestic Relations Court lacked personal jurisdiction over
Mrs. Saghafi due to her incompetency (Count IV) and asked that the Court “not enforce the
QDRO in light of the fraud perpetrated upon the Domestic Relations Court” and “collaterally

attach and invalidate all Divorce Action judgment entries, including, but not limited to the

 

 

QDRO.” The Saghafi Defendants alleged abuse of process under Ohio law (Count V), claiming
the Divorce Action was initiated and adjudicated in a proper form, but for perverted and ulterior
reasons (Mr. Simonost personal interests and financial gain) and without probable cause. The
Saghafi Defendants alleged a Civil claim under the Federal Racketeer Influenced and Coriupt
Organizations Act (“RICO”), 18 U.S.C. § 1961 et seq. (Count VI). Finally, the Sagha.fi
Defendants asserted a claim for loss of consortium (Count Vll). The Saghafi Defendants also
made passing reference to the “Elder Abuse Prevention and Prosecution Act” and a violation of
their Constitutional ri ghts. (Complaint at Paragraph 12.)

On March 26, 2018, Mr. Simonoff filed a Motion to Dismiss the Saghafi Defendants’
Counterclaim. (Docket #46.)

On March 30, 201 8, the Court granted Mr. SimonoH’s Motion for Mandatory lnjunctive
Relief against the Saghafi Defendants and Ordered Franklin Templeton to transfer funds in
accordance with the terms of the QDROs issued by the Domestic Relations Court. (Docket #51.)

On September 24, 2018, this Court granted Mr. Simonoff’s Motion to Dismiss the
Saghafi Defendants’ Counterclaims, finding that the Rooker-Feldman Doctrine barred the
Saghaii Defendants from relitigating claims actually raised in State Court proceedings, as well as
claims that are inextricably intermdned with claims asserted in those proceedings. Rooker v.
Fidelily Trust Co., 263 U.S. 413, 415-16 (1923),' Catz v. Chalker, l42 F.3d 279, 293 (6th Cir.
1998); see District ofColumbia Court of Appeals v. Feldman, 460 U.S. 462, 483 n. 16 (1983).
(Docket #87.)

On September 10, 2018, Mr. Simonoff filed the instant motion seeking an award of

attorney fees, costs and sanctions pursuant to Fed. R. Civ. P. ll; 29 U.S.C. § l 132(g)(l); and/or,

_3-

 

 

the Court’s inherent powers to levy such a penalty. Mr. Simonoff asserts that this lawsuit was
the result of the Saghaf`i Defendants’ failure to comply with the QDROS issued by the Domestic
Relations Court and that the Saghafi Defendants raised frivolous defenses and claims throughout
the course of these proceedings

II. Discussion.

A. Attorney Fees and Costs Under ERISA.

29 U.S.C. § 1132(g)(1) provides that in an ERISA action, “the court in its discretion may
allow a reasonable attorney's fee and costs of action to either paity.” ln determining whether an
award of fees is appropriate, the Court examines: 1) the degree of the opposing party's culpability
or bad faith; (2) the opposing party's ability to satisfy an award of attorney's fees; (3) the deterrent
effect of an award on other persons under similar circurnstances; (4) whether the party requesting
fees sought to confer a common benefit on all participants and beneficiaries of an ERISA plan or
resolve significant legal questions regarding ERISA; and (5) the relative merits of the parties'
positions Shelby Cnty. Health Care Corp. v. Majestic Star Casino, LLC, 581 F.3d 355, 376 (6th
Cir. 2009) (quoting Moon v. Unum Provia'ent Corp., 461 F.3d 63 9, 642 (6th Cir. 2006) (per
curiarn)); accord Secretary of Dep ’I of Labor v. King, 775 F.2d 666, 669 (6111 Cir. 1985) (adopting
the five-factor test). “No single factor is determinative, and thus, the district court must consider
each factor before exercising its discretion.” Gaeth v. Harlford Lijfe Ins. Co., 538 F.3d 524, 529
(6th Cir. 2008) (quoting Moon, 461 F.3d at 642-43) (intemal quotation marks omitted). There is
no presumption in the Sixth Circuit that attorney fees “should ordinarily be awarded to the
prevailing plaintif`f.” Majestic Star Casino, 581 F.3d at 376-77 (quoting First Trust Corp. v.

Bryant, 410 F.3d 842, 851 (6th Cir. 2005)) (intema] quotation marks omitted).

_4_

 

 

The Saghafi Defendants do not dispute their ability to satisfy an award of attorney fees in
this case; Mr. Simonoff concedes that the “common benefit” factor has no application in this
case; and, while Mr. Simonoff argues that an award of attorney fees in this case would deter
others from disobeying court orders, the unique facts and circumstances at issue in this domestic
relations dispute make arguments regarding a universal deterrent effect less persuasive
Therefore, the Saghafi Defendants culpability or bad faith, along With the relative merits of the
Parties’ positions, must be examined and weighed by the Court.

On March 30, 2018, this Court granted Mr. Simonofi’s Motion for Mandatory lnjunctive
Relief, finding Plaintiff had clearly demonstrated that Mrs. Saghafi was entitled to benefits
pursuant to valid QDROs issued by the Domestic Relations Court and that compliance with the
QDROs was unduly delayed by the Saghafi Defendants. Thus, as it relates to ERISA, a review of
the relative merits of the Parties’ positions weighs in favor of Mr. Simonoff. However, the Court
does not find the requisite culpability or bad faith on the part of the Saghafi Defendants necessary
to justify an award of attorney fees and costs pursuant to ERISA under the facts and
circumstances in this case. ln filing this lawsuit, Mr. Simonoff sought compliance with QDROs
issued by the Domestic Relations Court. The Saghafi Defendants disputed the validity of the
QDROs and an appeal of the QDROs remained pending in State Court at the time Mr. Simonoff
filed this lawsuit. While the Court ultimately ordered compliance with the directives set forth in
the QDROS, Mr. Simonoff has failed to sufficiently persuade the Court that bad faith or other
culpable conduct on the part of the Saghafi Defendants motivated their failure to comply with the
Orders issued by the Domestic Relations Court. Accordingly, weighing all of the necessary

factors, the Court finds an award of attorney fees and costs under ERISA to be unwarranted.

_5_

 

 

Likewise, the Saghafi Defendants’ conduct before this Court does not warrant sanctions
under Rule 11 and the Court finds no additional basis upon which to award attorney fees or costs,
or by which to levy sanctions, against the Saghafi Defendants. Fed. R. of Civ. P. 11 “affords the
district court the discretion to award sanctions when a party submits to the court pleadings,
motions or papers that are presented for an improper purpose, are not warranted by existing law
or a non-frivolous extension of the law, or if the allegations and factual contentions do not have
evidentiary support." First Bank of Marie!ta v. Harzj"ord Underwrz`ters lns. Co., 307 F.3d 501 ,
510 (6th Cir. 2002) (citing Fed. R. Civ. P. 11(b)(1)-(3)). Sanctions are appropriate if the conduct
for which sanctions are sought “was not ‘reasonable under the circumstances.”’ Salkil v. Moum
Sterling Twp. Police Dep ’t, 458 F.3d 520, 528 (6‘11 Cir. 2006)(quoting Ridder v. City of
Springfz`eld, 109 F.3d 288, 293 (6th Cir. 1997)). Rule 11 sanctions may be awarded only if
“conduct in the litigation was objectively unreasonable,” or if there Was no reasonable basis for
making a claim. Montell v. Diversified Clz'nical Ser'vs., Inc., 757 F.3d 497, 510 (6th Cir. 2014).

During the pendency of this lawsuit, the Parties participated in several conferences with
the Court and filed numerous motions. The Court has thoroughly reviewed the entire record.
Proceedings in this case and the underlying State Court proceedings have been complex,
contentious and emotional, with Counsel for both Parties advocating zealously for their
respective clients. Throughout this case, and throughout the underlying State Court proceedings,
the Saghafi Defendants have consistently maintained their position that the underlying State
Court proceedings were rife with error, thereby rendering decisions by both the Probate and
Domestic Relations Court void; precipitating the Saghafi Defendants noncompliance with the

QDROS; and, ultimately resulting in Mr. Simonoff"s action for injunctive relief in this Court.

_6_

 

 

Although this Court never reached the merits of the Saghafi Defendants’ Counterclaims and
determined that the said claims are barred from review under the Rooker-Feldman Doctrine
and/or that State court review would be more appropriate, the Court finds that the Counterclaims
raised by the Saghafi Defendants were reasonable based on the procedural history and unusual
circumstances in this case. Thus, Mr. Simonoff is not entitled to sanctions under Rule 11, nor
attorney fees, costs or sanctions under any other rule or statute.
III. Conclusion.

For the foregoing reasons, the Combined Motion for Attomey Fees, Costs and Sanctions
Against Saghafi Defendants and Counsel (Docket #85) is hereby DENIED.

IT IS SO ORDERED.

s/Donald C. Nugent

DONALD C. NUGENT
Senior United States District Judge

DA'I`ED§ November 16. 2018

 

